— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed April 18, 1977, upon his conviction of criminal sale of a controlled substance in the third degree, on his plea of guilty, the sentence being a term of imprisonment of three years to life. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum term to one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.